Per Curiam.

Habeas corpus is not available where it appears that the sentencing court had jurisdiction to render the judgment of conviction. Freeman v. Maxwell (1965), 4 Ohio St. 2d 4. In this case, petitioner makes no claim of lack of jurisdiction by the respondent court.
Moreover, petitioner does not allege that his guilty plea, entered while he was represented by counsel, was not voluntary. “A defendant who enters a voluntary plea of *324guilty while represented by competent counsel waives all nonjurisdictional defects in prior stages of the proceedings.” Crockett v. Haskins (1966), 372 F. 2d 475.
The motion to dismiss the complaint is sustained and the writ is denied.

Writ denied.

0 ’Neill, C. J., Schneider, Herbert, Corrigan, Stern, Leach and Brown, JJ., concur.